DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The response filed on 12/14/2020 has been entered and made of record.
Claims 1, 7, 12 and 17 have been amended.
New claim 26 is added.
Claims 5-6 and 13 had been canceled.
Claims 1-4, 7-12 and 14-26 are currently pending.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the 	manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 	any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 	use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of 	carrying out the invention.
	
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
	The specification shall contain a written description of the invention, and of the manner and process of 	making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 	art to which it pertains, or with which it is most nearly connected, to make and use the same and shall 	set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “…discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal’s identity”. However, Examiner did not see the support for the above claimed limitation. The specification Fig.1-2 and Paragraph [0035] discloses “For each detected discovery pilot signal received, the receiving terminal may identify the discovery pilot identification code in a manner similar to that used by terminals in a cell search procedure. The discovered discovery pilot identification codes may be kept anonymous, thus providing the ability to prevent another agent from tracing or tracking terminal identity. In order for the terminal receiving discovery pilot identification codes to identify whether one or more of the discovered codes (and thereby terminals) are paired or otherwise associated with the receiving terminal, the receiving terminal sends the found discovery pilot identification codes to the wireless communication system, which analyzes the discovery data base and responds with an appropriate terminal and/or subscriber ID. This approach can provide a desirable level of security”. Therefore, the discovered discovery pilot identification codes may be kept anonymous, thus providing the ability to prevent another agent from tracing or tracking terminal identity may comprise …discovery signal is configured to be received by the second terminal that is unaware of the first wireless 
However, for the purpose of examination, examiner will exam the claims as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. [hereinafter as Palanki], U.S Pub 2010/0165882 A1 in view of Richardson [hereinafter as Richardson], U.S Pub 2010/0317291 A1 further in view of Wu et al. [hereinafter as Wu] U.S 9247411 B2.
Regarding claim 1, Palanki discloses wherein a method of operating a first wireless communications terminal (Fig.1-2 [0029], operating a first wireless communications terminal 120 station A), the method comprising:transmitting a request message from the first wireless communications terminal to a wireless communications system requesting permission to transmit a discovery signal (Fig.1-2 step 1 [0029], the first wireless communications terminal 120 station A is transmitting a request signaling message to a wireless communication system eNB 110) requesting permission to transmit a peer discovery pilot signal in peer to peer (P2P) wireless communication system);receiving, at the first wireless communications terminal from one or more wireless network access nodes of the wireless communications system, at least a first message including a discovery code (Fig.1-2 step 3 [0031], the first wireless communications terminal 120 station A is receiving the peer discovery pilot signal (i.e., first message) including a discovery code from wireless communication system eNB 110) and control information for the first wireless communications terminal to use for transmitting the discovery signal (Fig.1-2 step 3 [0031], control information/ pertinent parameters for the first wireless communications terminal 120 station A to use for generating/ transmitting the peer discovery pilot signal and Fig.10 [0091], control information for the first wireless communications terminal 120 station A such as control symbols, reference symbols for reference signals and synchronization signal, data symbols and control symbols and Fig.10 [0094], control information for the peer discovery pilot signal);transmitting, from the first wireless communications terminal to a second terminal according to the control information, the discovery signal including the discovery code (Fig.1-2 step 4 [0032], the first wireless communications terminal 120 station A is transmitting the peer discovery pilot signal to a second wireless communications terminal 122 station B according to the control information, the peer discovery pilot signal including the discovery code and page 11 right column lines 1-14, the peer discovery pilot signal including the discovery code), wherein the discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity (Fig.1-2 [0048], the peer discovery pilot signal is configured to be received by the second terminal that is (not known whether stations A and B are within range of one another in P2P communication) the first wireless communications terminal 120 station A’s identity based on one or more identities (IDs) and other parameters assigned to the station and Fig.2-3 [0066], different ranges for different types of peer discovery pilots and may not be available in an asynchronous network), and the discovery signal is further configured such that the discovery code included in the discovery signal can be received and recovered at the second terminal (Fig.10 [0092]-[0095], the peer discovery pilot signal is configured that the discovery code included in the peer discovery pilot signal can be received and recovered at the second wireless communications terminal 122 station B), and  
wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery
(Fig.4-8&10 [0096], process 400, 600 &800 shows the peer discovery pilot signal enables the second terminal 122 station B to retrieve information identifying the first wireless communications terminal 120 station A associated with the discovery code from the wireless communications system eNB 110 and Fig.1-2 [0030], enabling P2P communication between two stations to retrieve identity (ID) information).
	Even though Palanki discloses wherein discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity but Palanki does not expressly disclose unaware of the first wireless communications terminal's identity, in the same field of endeavor, Richardson teaches wherein discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity (Fig.5-7 [0062], peer discovery signal is configured to be received by the second terminal device B 504 or device C 506 that is unaware of the first wireless communications terminal device A 502’s identity using peer discovery identifier=4000 and Fig.8 [0068], peer discovery signals being transmitted between two devices which are unaware of the presence of each other with the peer discovery ID and Fig.12 [0085], the another node device is unaware of the presence of peer discovery resource identifier of the first wireless communications terminal device).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki to incorporate the teaching of Richardson in order to provide stability and efficiency of ID resource assignment.

	Even though Palanki and Richardson discloses wherein the discovery signal is further configured such that the discovery code included in the discovery signal can be received and recovered at the second terminal wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery code from the wireless communications system, in the same field of endeavor, Wu teaches wherein the discovery signal is further configured such that the discovery code included in the discovery signal can be received and recovered at the second terminal (Fig.1&11 Col 9 lines 44-54, the unique identification code (i.e., discovery code) included in the first peer discovery signal is received and decoded/recovered at the second terminal device /nodes B or C and Fig.15 Col 10 lines 44-58, recovered/decoded the discovery code/unique identification code at the second terminal device node B 102 or node C 103), wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery code from the wireless communications system (Fig.5-7 Col 6 lines 37-48, peer discovery signal enables the second node B to retrieve unique identification information identifying the first wireless communications terminal node A associated with the discovery code/unique identification code from the wireless communications system and Fig.5-7 Col 7 lines 3-22, retrieving identification information identifying the first wireless communications terminal node associated with the discovery code/unique identification code).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki and Richardson to incorporate the teaching of Wu in order to provide detection of peer discovery signals with unique node identifiers.
	It would have been beneficial to use a module 1505 for receiving a first peer discovery signal 1200 from a first peer 101, a module 1510 for decoding the first peer discovery signal 1200 including a first unique identification code 1201 of the first peer 101 received during a peer-to-peer discovery channel as taught by Wu to have incorporated in the system of Palanki and Richardson to provide for multi-hop peer discovery. (Wu, Fig.1-4 Col 2 lines 50-59, Fig.1&11 Col 9 lines 44-54, and Fig.15 Col 10 lines 44-58)

Regarding claim 7, Palanki discloses wherein a method of operating a first wireless communications terminal (Fig.1-2 [0029], operating a first wireless communications terminal 120 station A), the method comprising:receiving, at the first wireless communications terminal, at least one discovery signal from at least one second wireless terminal (Fig.1-2 step 12 [0034], the first wireless communications terminal 120 station A is receiving the peer discovery pilot signal from at least one second wireless terminal 122 station B), the at least one discovery signal being transmitted in conformity with control information provided by one or more wireless network access nodes of a wireless communication system (Fig.1-2 step 3 [0031], the peer discovery pilot signal being transmitted in conformity with control information/ pertinent parameters provided by one or more wireless network access nodes of a wireless communication system eNB 110 and Fig.10 [0091], control information for the first wireless communications terminal 120 station A such as control symbols, reference symbols for reference signals and synchronization signal, data symbols and control symbols and Fig.10 [0094], control information for the peer discovery pilot signal), and
wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system and the first wireless communications terminal is unaware of the at least one second wireless terminal’s identity (Fig.1-2 step 11 [0034], the peer discovery pilot signal including a discovery code received at the second wireless communications terminal 122 station B from wireless communication system eNB 110 and page 11 right column lines 1-14, the peer discovery pilot signal including the discovery code and Fig.1-2 [0048], the peer discovery pilot signal is configured to be received by the second terminal that is (not known whether stations A and B are within range of one another in P2P communication) the first wireless communications terminal 120 station A’s identity based on one or more identities (IDs) and other parameters assigned to the station and Fig.2-3 [0066], different ranges for different types of peer discovery pilots and may not be available in an asynchronous network); recovering the at least one discovery code from the at least one received discovery signal (Fig.10 [0092]-[0095], the peer discovery pilot signal is configured that the discovery code included in the peer discovery pilot signal can be received and recovered);transmitting, from the first wireless communications terminal, a second message to the wireless communications system identifying the recovered at least one discovery code (Fig.1-2 step 8 [0032], transmitting from the first wireless communications terminal 120 station A, a second pilot message to the wireless communications system eNB 110 identifying the recovered at least one discovery code); andreceiving, at the first wireless communications terminal, a third message identifying the at least one second wireless terminal or a user of the at least one second wireless terminal associated with the at least one discovery code from the wireless communications system (Fig.1-2 step 10 [0034], receiving at the first wireless communications terminal 120 station A, a third message identifying the at least one second wireless communications terminal 122 station B or a user of the at least one second wireless terminal associated with the at least one discovery code from the wireless communications system eNB 110).
	Even though Palanki discloses wherein the first wireless communications terminal is unaware of the at least one second wireless terminal’s identity but Palanki does not expressly disclose unaware of the at least one second wireless terminal's identity, in the same field of endeavor, Richardson teaches wherein the first wireless communications terminal is unaware of the at least one second wireless terminal’s identity (Fig.5-7 [0062], the first wireless communications terminal device A 502 is unaware of the second terminal device B 504 or device C 506’s identity using peer discovery identifier=4000 and Fig.8 [0068], peer discovery signals being transmitted between two devices which are unaware of the presence of each other with the peer discovery ID and Fig.12 [0085], the another node device is unaware of the presence of peer discovery resource identifier of the first wireless communications terminal device).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki to incorporate the teaching of Richardson in order to provide stability and efficiency of ID resource assignment.
	It would have been beneficial to use peer discovery resource identifier for transmitting a peer discovery signal as taught by Richardson to have incorporated in the system of Palanki to provide for peer discovery operations in a wireless communications system. (Richardson, Fig.1-2 [0011] and Fig.5-7 [0062], Fig.8 [0068] and Fig.12 [0085] and Fig.11-12 [0107])
	Even though Palanki and Richardson discloses wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system and recovering the at least one discovery code from the at least one received discovery signal, in the same field of endeavor, Wu teaches wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system and recovering the at least one discovery code from the at least one received discovery signal (Fig.1&11 Col 9 lines 44-54, the first peer discovery signal includes the unique identification code (i.e., discovery code) which is received and decoded/recovered at the second terminal device /nodes B or C and Fig.15 Col 10 lines 44-58, recovered/ decoded the discovery code/unique identification code at the second terminal device node B 102 or node C 103).

	It would have been beneficial to use a module 1505 for receiving a first peer discovery signal 1200 from a first peer 101, a module 1510 for decoding the first peer discovery signal 1200 including a first unique identification code 1201 of the first peer 101 received during a peer-to-peer discovery channel as taught by Wu to have incorporated in the system of Palanki and Richardson to provide for multi-hop peer discovery. (Wu, Fig.1-4 Col 2 lines 50-59, Fig.1&11 Col 9 lines 44-54, and Fig.15 Col 10 lines 44-58)

Regarding claim 12, Palanki discloses wherein a wireless communications terminal (Fig.1-2 [0029], a first wireless communications terminal 120 station A) comprising:a processor (Fig.10 [0096], controller/a processor 1040), wherein the processor is configured to:transmit a request message from the wireless communications terminal to a wireless communications system requesting permission to transmit a discovery signal (Fig.1-2 step 1 [0029], the first wireless communications terminal 120 station A is transmitting a request signaling message to a wireless communication system eNB 110 requesting permission to transmit a peer discovery pilot signal in peer to peer (P2P) wireless communication system);receive at least a first message from the one or more wireless network access nodes of (Fig.1-2 step 3 [0031], the first wireless communications terminal 120 station A is receiving the peer discovery pilot signal (i.e., first message) including a discovery code from wireless communication system eNB 110) and control information for the wireless communications terminal to use for transmitting the discovery signal (Fig.1-2 step 3 [0031], control information/ pertinent parameters for the first wireless communications terminal 120 station A to use for generating/ transmitting the peer discovery pilot signal and Fig.10 [0091], control information for the first wireless communications terminal 120 station A such as control symbols, reference symbols for reference signals and synchronization signal, data symbols and control symbols and Fig.10 [0094], control information for the peer discovery pilot signal); and transmit, according to the control information, the discovery signal including the discovery code to a second terminal (Fig.1-2 step 4 [0032], the first wireless communications terminal 120 station A is transmitting the peer discovery pilot signal to a second wireless communications terminal 122 station B according to the control information, the peer discovery pilot signal including the discovery code and page 11 right column lines 1-14, the peer discovery pilot signal including the discovery code),    
wherein the discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity (Fig.1-2 [0048], the peer discovery pilot signal is configured to be received by the second terminal that is (not known whether stations A and B are within range of one another in P2P communication) the first wireless communications terminal 120 station A’s identity based on one or more identities (IDs) and other parameters assigned to the station and Fig.2-3 [0066], different ranges for different types of peer discovery pilots and may not be available in an asynchronous network), and the discovery signal is further configured such that the discovery code included in the discovery signal can be received and recovered at the second terminal (Fig.10 [0092]-[0095], the peer discovery pilot signal is configured that the discovery code included in the peer discovery pilot signal can be received and recovered at the second wireless communications terminal 122 station B), and wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery code from the wireless communications system (Fig.4-8&10 [0096], process 400, 600 &800 shows the peer discovery pilot signal enables the second terminal 122 station B to retrieve information identifying the first wireless communications terminal 120 station A associated with the discovery code from the wireless communications system eNB 110 and Fig.1-2 [0030], enabling P2P communication between two stations to retrieve identity (ID) information).
	Even though Palanki discloses wherein the discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity but Palanki does not expressly disclose unaware of the first wireless communications terminal's identity, in the same field of endeavor, Richardson teaches wherein the discovery signal is configured to be received by the second terminal that is unaware of the first wireless communications terminal's identity (Fig.5-7 [0062], peer discovery signal is configured to be received by the second terminal device B 504 or device C 506 that is unaware of the first wireless communications terminal device A 502’s identity using peer discovery identifier=4000 and Fig.8 [0068], peer discovery signals being transmitted between two devices which are unaware of the presence of each other with the peer discovery ID and Fig.12 [0085], the another node device is unaware of the presence of peer discovery resource identifier of the first wireless communications terminal device).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki to incorporate the teaching of Richardson in order to provide stability and efficiency of ID resource assignment.
	It would have been beneficial to use peer discovery resource identifier for transmitting a peer discovery signal as taught by Richardson to have incorporated in the system of Palanki to provide for peer discovery operations in a wireless communications system. (Richardson, Fig.1-2 [0011] and Fig.5-7 [0062], Fig.8 [0068] and Fig.12 [0085] and Fig.11-12 [0107])
	Even though Palanki and Richardson discloses wherein the discovery signal is further configured such that the discovery code included in the discovery signal can be received and recovered at the second terminal, and wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery code from the wireless communications system, in the same field of endeavor, Wu teaches wherein the discovery signal is further configured such that the discovery code included in the discovery signal is received and recovered at the second terminal (Fig.1&11 Col 9 lines 44-54, the unique identification code (i.e., discovery code) included in the first peer discovery signal is received and decoded/recovered at the second terminal device /nodes B or C and Fig.15 Col 10 lines 44-58, recovered/decoded the discovery code/unique identification code at the second terminal device node B 102 or node C 103), and 
wherein the discovery signal enables the second terminal to retrieve information identifying the first wireless communications terminal associated with the discovery code from the wireless communications system (Fig.5-7 Col 6 lines 37-48, peer discovery signal enables the second node B to retrieve unique identification information identifying the first wireless communications terminal node A associated with the discovery code/unique identification code from the wireless communications system and Fig.5-7 Col 7 lines 3-22, retrieving identification information identifying the first wireless communications terminal node associated with the discovery code/unique identification code).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki and Richardson to incorporate the teaching of Wu in order to provide detection of peer discovery signals with unique node identifiers.
	It would have been beneficial to use a module 1505 for receiving a first peer discovery signal 1200 from a first peer 101, a module 1510 for decoding the first peer discovery signal 1200 including a first unique identification code 1201 of the first peer 101 received during a peer-to-peer discovery channel as taught by Wu to have incorporated in the system of Palanki and Richardson to provide for multi-hop peer discovery. (Wu, Fig.1-4 Col 2 lines 50-59, Fig.1&11 Col 9 lines 44-54, and Fig.15 Col 10 lines 44-58)
	
Regarding claim 17, Palanki discloses wherein a wireless communications terminal (Fig.1-2 [0029], a first wireless communications terminal 120 station A) comprising:a processor (Fig.10 [0096], controller/a processor 1040), wherein the processor is configured to, receive at least one discovery signal from at least one second wireless terminal (Fig.1-2 step 12 [0034], the first wireless communications terminal 120 station A is receiving the peer discovery pilot signal from at least one second wireless terminal 122 station B ), the at least one discovery signal being transmitted in conformity with control information provided by one or more wireless network access nodes of a wireless communication system (Fig.1-2 step 3 [0031], the peer discovery pilot signal being transmitted in conformity with control information/ pertinent parameters provided by one or more wireless network access nodes of a wireless communication system eNB 110 and Fig.10 [0091], control information for the first wireless communications terminal 120 station A such as control symbols, reference symbols for reference signals and synchronization signal, data symbols and control symbols and Fig.10 [0094], control information for the peer discovery pilot signal), and 
wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system, 
and the wireless communications terminal is unaware of the at least one second wireless terminal's identity (Fig.1-2 step 11 [0034], the peer discovery pilot signal including a discovery code received at the second wireless communications terminal 122 station B from wireless communication system eNB 110 and page 11 right column lines 1-14, the peer discovery pilot signal including the discovery code and Fig.1-2 [0048], the peer discovery pilot signal is configured to be received by the second terminal that is (not known whether stations A and B are within range of one another in P2P communication) the first wireless communications terminal 120 station A’s identity based on one or more identities (IDs) and other parameters assigned to the station and Fig.2-3 [0066], different ranges for different types of peer discovery pilots and may not be available in an asynchronous network); 
recover the at least one discovery code from the at least one received discovery signal (Fig.10 [0092]-[0095], the peer discovery pilot signal is configured that the discovery code included in the peer discovery pilot signal can be received and recovered);transmit a second message to the wireless communications system identifying the recovered at least one discovery code (Fig.1-2 step 8 [0032], transmitting from the first wireless communications terminal 120 station A, a second pilot message to the wireless communications system eNB 110 identifying the recovered at least one discovery code); andreceive a third message from the wireless communications system identifying the at least one second wireless terminal or a user of the at least one second wireless terminal associated with the at least one discovery code from the wireless communications system (Fig.1-2 step 10 [0034], receiving at the first wireless communications terminal 120 station A, a third message identifying the at least one second wireless communications terminal 122 station B or a user of the at least one second wireless terminal associated with the at least one discovery code from the wireless communications system eNB 110). 
	Even though Palanki discloses wherein the wireless communications terminal is unaware of the at least one second wireless terminal's identity but Palanki does not (Fig.5-7 [0062], the first wireless communications terminal device A 502 is unaware of the second terminal device B 504 or device C 506’s identity using peer discovery identifier=4000 and Fig.8 [0068], peer discovery signals being transmitted between two devices which are unaware of the presence of each other with the peer discovery ID and Fig.12 [0085], the another node device is unaware of the presence of peer discovery resource identifier of the first wireless communications terminal device).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki to incorporate the teaching of Richardson in order to provide stability and efficiency of ID resource assignment.
	It would have been beneficial to use peer discovery resource identifier for transmitting a peer discovery signal as taught by Richardson to have incorporated in the system of Palanki to provide for optimizing use of the ID resource space. (Richardson, Fig.1-2 [0011] and Fig.5-7 [0062], Fig.8 [0068] and Fig.12 [0085] and Fig.11-12 [0107])
	Even though Palanki and Richardson discloses wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system and recover the at least one discovery code from the at least one received discovery signal, in the same field of endeavor, Wu teaches wherein the at least one discovery signal includes at least one discovery code received at the at least one second wireless terminal from the wireless communication system and recover the at least one discovery code from the at (Fig.1&11 Col 9 lines 44-54, the first peer discovery signal includes the unique identification code (i.e., discovery code) which is received and decoded/recovered at the second terminal device /nodes B or C and Fig.15 Col 10 lines 44-58, recovered/ decoded the discovery code/unique identification code at the second terminal device node B 102 or node C 103). 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki and Richardson to incorporate the teaching of Wu in order to provide detection of peer discovery signals with unique node identifiers.
	It would have been beneficial to use a module 1505 for receiving a first peer discovery signal 1200 from a first peer 101, a module 1510 for decoding the first peer discovery signal 1200 including a first unique identification code 1201 of the first peer 101 received during a peer-to-peer discovery channel as taught by Wu to have incorporated in the system of Palanki and Richardson to provide for multi-hop peer discovery. (Wu, Fig.1-4 Col 2 lines 50-59, Fig.1&11 Col 9 lines 44-54, and Fig.15 Col 10 lines 44-58)



Claims 2, 8, 11, 14, 18-19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki in view of Richardson in view of Wu further in view of Qiu et al. [hereinafter as Qiu], U.S Pub 2011/0268274 A1.
Regarding claim 2, Palanki, Richardson and Wu disclose all the elements of claim 1 as stated above.

	In the same field of endeavor, Qui teaches wherein transmitting, from the first wireless communications terminal, the request message to the wireless communications system requesting permission to transmit the discovery signal is preceded by identifying, to the wireless communication system (Fig.5 [0068] lines 3-6, the base station 504 is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510)), a pairing relationship with the second terminal (Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use the base station 504 which is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510). (Qiu, Fig.5 [0068] lines 3-6)

Regarding claim 8, Palanki, Richardson and Wu disclose all the elements of claim 7 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein receiving, at the first wireless communications terminal, the at least one discovery signal is preceded by identifying, to the wireless communications system, a pairing relationship between the first wireless communication terminal the at least one second wireless terminal.
	In the same field of endeavor, Qui teaches wherein receiving, at the first wireless communications terminal, the at least one discovery signal is preceded by identifying, to the wireless communications system (Fig.5 [0068] lines 3-6, the base station 504 is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510)), a pairing relationship between the first wireless communication terminal the at least one second wireless terminal (Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair  between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use the base station 504 which is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510). (Qiu, Fig.5 [0068] lines 3-6)

Regarding claim 11, Palanki, Richardson and Wu disclose all the elements of claim 7 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein the third message identifying the at least one second wireless terminal associated with the at least one discovery code comprises a terminal identification for the at least one second wireless terminal.
	In the same field of endeavor, Qui teaches wherein the third message identifying the at least one second wireless terminal associated with the at least one discovery code comprises a terminal identification for the at least one second wireless terminal ([0040] lines 1-3, a common shared key-pair may not be available between a roaming sensor node and its new neighboring nodes and [0041] lines 12-15, Ro describes a random number generated by the sensor node. MAC indicates a message authentication code algorithm with a key and KBN is a shared secret key between the base station and the sensor node).                                                                                                                   	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use Ro which describes a random number generated by the sensor node. MAC indicates a message authentication code algorithm with a key and KBN is a shared secret key between the base station and the sensor node. (Qiu, [0041] lines 12-15)

Regarding claim 14, Palanki, Richardson and Wu disclose all the elements of claim 12 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein identify to the wireless communications system, prior to transmitting the request message requesting permission to transmit the discovery signal, a pairing relationship between the first wireless communication terminal and the second terminal.
	In the same field of endeavor, Qui teaches wherein identify to the wireless communications system, prior to transmitting the request message requesting permission to transmit the discovery signal (Fig.5 [0068] lines 3-6, the base station 504 is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510)), a pairing relationship between the first wireless communication terminal and the second terminal (Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair  between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216).                                                                    	                                   	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use the base station 504 which is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510). (Qiu, Fig.5 [0068] lines 3-6)

Regarding claim 18, Palanki, Richardson and Wu disclose all the elements of claim 17 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein identify to the wireless communications system, prior to receiving the at least one discovery signal, a pairing relationship between the wireless communication terminal and the at least one other terminal.
	In the same field of endeavor, Qui teaches wherein identify to the wireless communications system, prior to receiving the at least one discovery signal (Fig.5 [0068] lines 3-6, the base station 504 is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510)), a pairing relationship between the wireless communication terminal and the at least one other terminal (Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair  between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216).                                                                    	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use the base station 504 which is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510). (Qiu, Fig.5 [0068] lines 3-6)

Regarding claim 19, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 18 as stated above wherein Qiu further discloses perform, responsive to receiving the third message from the wireless communications system identifying the at least one other terminal (Fig.4 step 402 [0065] lines 1-6, a request message is sent from a first device to a second device, the request identifying at least a third device for communication with which the communication key is intended, a first random number, and a first authentication code generated using a first secret key shared between the first and second devices), operations related to the pairing relationship between the wireless communications terminal and the at least one other terminal (Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair  between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216). 
  	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to check if there is an existing key pair between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216). (Qiu, Fig.2 step 202 Table 1 [0047] lines 1-4)

Regarding claim 26, Palanki, Richardson and Wu disclose all the elements of claim 7 as stated above.

	In the same field of endeavor, Qui teaches wherein the third message is received from the wireless communications system based on the first wireless communications terminal being permitted to discover the at least one second wireless terminal according to a pairing relationship stored on the wireless communication system (Fig.5 [0067]- [0068] lines 3-6, the third message is received from the base station 504 based on the first wireless communications terminal being permitted an approval message, appv, to the router 506 (see arrow 510) that is to discover the at least one second wireless terminal and Fig.2 step 202 Table 1 [0047] lines 1-4, check if there is an existing key pair between the nodes (see nodei,…, nodej, in Table 1). If there is an existing key pair, connection is established at step 216).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Qiu in order to provide the communication device identifying a set of resources to carry the generated pilot signals.
	It would have been beneficial to use the base station 504 which is configured for receiving, processing and authenticating the request message and for sending an approval message, appv, to the router 506 (see arrow 510). (Qiu, Fig.5 [0067]-[0068] lines 3-6)



Claims 3, 4, 9, 10, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki in view of Richardson in view of Wu in view of Qiu further in view of Li et al. [hereinafter as Li] EP 2015606 A1.
Regarding claim 3, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 2 as stated above.	                                                                                                           	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein transmitting to the wireless communications system a message identifying the pairing relationship.	                                                                                                                         	In the same field of endeavor, Li teaches transmitting to the wireless communications system a message identifying the pairing relationship (Fig.24 [0042] lines 1-2, communication system and [0114] lines 38-42, simultaneously transmitting during that symbol time, the wireless terminal can assume the transmission took place. Once two ID segments have been linked (i.e., pair), the wireless terminal can proceed to a third discovery slot).	                                                 	                                      	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                      	It would have been beneficial to use the receiving wireless terminal which can 

Regarding claim 4, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 2 as stated above.  	                                                                                                           	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein identifying, to the wireless communication system, a pairing relationship with another terminal is preceded by establishing the pairing relationship with the second terminal via a communication system other than the wireless communication system.	                                                        	In the same field of endeavor, Li teaches identifying, to the wireless communication system, a pairing relationship with another terminal is preceded by establishing the pairing relationship with the second terminal via a communication system other than the wireless communication system (Fig.24 [0042] lines 1-2, communication system and [0060] lines 5-9, system 100 may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others).	                                                                                                    	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                       	It would have been beneficial to use system 100 which may support peer discovery by providing that peers desiring to establish peer-to-peer communication 

Regarding claim 9, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 8 as stated above. 	                                                                                                                        	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein transmitting to the wireless communications system a message identifying the pairing relationship.
	In the same field of endeavor, Li teaches transmitting to the wireless communications system a message identifying the pairing relationship (Fig.24 [0042] lines 1-2, communication system and [0114] lines 38-42, simultaneously transmitting during that symbol time, the wireless terminal can assume the transmission took place. Once two ID segments have been linked (i.e., pair), the wireless terminal can proceed to a third discovery slot).                                                                                                                                       	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                          	It would have been beneficial to use the receiving wireless terminal which can look for pairs of IDs for which the last 5 bits of the first ID match the first 5 bits of the second ID. (Li, [0114] lines 28-30)

Regarding claim 10, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 8 as stated above.  		                                                                                             	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein identifying, to the wireless communications system, a pairing relationship with the at least one second wireless terminal is preceded by establishing the pairing relationship with the at least one second terminal via a communication system other than the wireless communication system.
	In the same field of endeavor, Li teaches identifying, to the wireless communications system, a pairing relationship with the at least one second wireless terminal is preceded by establishing the pairing relationship with the at least one second terminal via a communication system other than the wireless communication system (Fig.24 [0042] lines 1-2, communication system and [0060] lines 5-9, system100 may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                                                                                         	It would have been beneficial to use system 100 which may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others. (Li, [0060] lines 5-9)

Regarding claim 15, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 14 as stated above. 	                                                                                                             	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein the processor is further configured to: establish the pairing relationship with the second terminal via a communication system other than the wireless communication system prior to identifying to the wireless communication system the pairing relationship with the second terminal.                                                                                                                                	In the same field of endeavor, Li teaches the processor is further configured to: establish the pairing relationship with the second terminal via a communication system other than the wireless communication system prior to identifying to the wireless communication system the pairing relationship with the second terminal (Fig.24 [0042] lines 1-2, communication system and [0060] lines 5-9, system 100 may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others).                                                                                                     	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                                                                                         	It would have been beneficial to use system 100 which may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others. (Li, [0060] lines 5-9)

Regarding claim 20, Palanki, Richardson, Wu and Qiu disclose all the elements of claim 18 as stated above.		                                                                                             	However, Palanki, Richardson, Wu and Qiu do not explicitly disclose wherein the processor is further configured to: establish the pairing relationship with the at least one other terminal via a communication system other than the wireless communication system prior to identifying to the wireless communication system the pairing relationship with the at least one other terminal.	                                                        	                             	In the same field of endeavor, Li teaches the processor is further configured to: establish the pairing relationship with the at least one other terminal via a communication system other than the wireless communication system prior to identifying to the wireless communication system the pairing relationship with the at least one other terminal (Fig.24 [0042] lines 1-2, communication system and [0060] lines 5-9, system100 may support peer discovery by providing that peers desiring to establish peer-to-peer communication periodically transmit short messages and listen to the transmissions of others).	                                                                  	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson, Wu and Qiu to incorporate the teaching of Li in order to provide the current station’s identification to identify itself at the beginning and ending of each time of operation.	                                                                                                                                         	It would have been beneficial to use system 100 which may support peer discovery by providing that peers desiring to establish peer-to-peer communication 


Claims 16 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki in view of Richardson in view of Wu further in view of Hedditch et al. [hereinafter as Hedditch] US 2013/0117276 A1.
Regarding claim 16, Palanki, Richardson and Wu disclose all the elements of claim 12 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein the discovery code prevents identification of a terminal identity of the wireless communication terminal by a recipient of the discovery signal.
	In the same field of endeavor, Hedditch teaches the discovery code prevents identification of a terminal identity of the wireless communication terminal by a recipient of the discovery signal (Fig.1 [0062] lines 1-4, temporary identifier can be sent from the source device 110 to the destination device 120 with the target attribute 14 (i.e., discovery code) so that an identity associated with the user account A may not be revealed and Fig.5 [0080] lines 6-12, neither the destination device 520 nor the source device 510 has precisely revealed any attributes because multiple attributes can be hashed to hash value XP). 	                                                                                     	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to incorporate the teaching of Hedditch in order to provide one or more codes that can be 

Regarding claim 21, Palanki, Richardson and Wu disclose all the elements of claim 1 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein neither the discovery code nor the discovery signal comprise a terminal identity of the first wireless communication terminal.
	In the same field of endeavor, Hedditch teaches neither the discovery code nor the discovery signal comprise a terminal identity of the first wireless communication terminal (Fig.1 [0062] lines 1-4, temporary identifier can be sent from the source device 110 to the destination device 120 with the target attribute 14 (i.e., discovery code) so that an identity associated with the user account A may not be revealed and Fig.5 [0080] lines 6-12, neither the destination device 520 nor the source device 510 has precisely revealed any attributes because multiple attributes can be hashed to hash value XP). 	                                                                                                                      	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to 

Regarding claim 22, Palanki, Richardson and Wu disclose all the elements of claim 7 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein neither the at least one discovery code nor the at least one discovery signal comprise a terminal identity of the at least one second wireless communication terminal.
	In the same field of endeavor, Hedditch teaches neither the at least one discovery code nor the at least one discovery signal comprise a terminal identity of the at least one second wireless communication terminal (Fig.1 [0026] lines 23-28, the attributes B1 may not be explicitly revealed to the user of the source device 110 in the attribute response 18 (i.e., discovery code) and Fig.5 [0080] lines 6-12, neither the destination device 520 nor the source device 510 has precisely revealed any attributes because multiple attributes can be hashed to hash value XP). 	                                                    	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to 

Regarding claim 23, Palanki, Richardson and Wu disclose all the elements of claim 12 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein neither the discovery code nor the discovery signal comprise a terminal identity of the wireless communication terminal.
	In the same field of endeavor, Hedditch teaches neither the discovery code nor the discovery signal comprise a terminal identity of the wireless communication terminal (Fig.1 [0062] lines 1-4, temporary identifier can be sent from the source device 110 to the destination device 120 with the target attribute 14 (i.e., discovery code) so that an identity associated with the user account A may not be revealed and Fig.5 [0080] lines 6-12, neither the destination device 520 nor the source device 510 has precisely revealed any attributes because multiple attributes can be hashed to hash value XP). 	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to 

Regarding claim 24, Palanki, Richardson and Wu disclose all the elements of claim 17 as stated above.
	However, Palanki, Richardson and Wu do not explicitly disclose wherein neither the at least one discovery code nor the at least one discovery signal comprise a terminal identity of the at least one other terminal.
	In the same field of endeavor, Hedditch teaches neither the at least one discovery code nor the at least one discovery signal comprise a terminal identity of the at least one other terminal (Fig.1 [0026] lines 23-28, the attributes B1 may not be explicitly revealed to the user of the source device 110 in the attribute response 18 (i.e., discovery code) and Fig.5 [0080] lines 6-12, neither the destination device 520 nor the source device 510 has precisely revealed any attributes because multiple attributes can be hashed to hash value XP). 	                                                    	                                                          	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Palanki, Richardson and Wu to 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/V.L/Examiner, Art Unit 2414           

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414